DETAILED ACTION
Claims 4-5, 7-9, 13, 16-22 and 24-30 are presented for examination.
	Applicant’s Amendment filed March 4, 2021 has been entered into the present application. 
	Claims 4-5, 7-9, 13, 16-22 and 24-30 remain pending. Claims 9, 16 and 20 are amended. Claim 23 is cancelled. Claim 30 is newly added. 
Applicant’s arguments, filed March 4, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
In the non-final Office Action dated September 18, 2018, Applicant was notified that the original restriction between the inventions of Group I (original claims 1-14) and Group II (original claim 15) was withdrawn, and that the required species elections of (i) antibacterial drug and (ii) microorganism were also withdrawn as set forth therein (09/18/18 Office Action, p.2-3). Applicant was advised that the other required elections directed to the species of respiratory tract disease (acute respiratory distress syndrome, or “ARDS”) and administration form (an injection solution with 1-50 mg glutaryl histamine) remained in effect, with the additional stipulation that examination of the instantly claimed respiratory tract diseases was further extended to pneumonia.
At p.2 of the final Office Action dated April 9, 2019, it was noted that Applicant amended independent claims 1 and 9 to remove the species ARDS from the respiratory tract diseases to be treated via the instantly claimed methods. As a result, examination proceeded based upon the species of pneumonia as the single disclosed species of respiratory tract disease, to which examination on the merits was previously extended as noted at p.3 of the non-final Office Action dated September 18, 2018. As additionally noted at p.3 of the final Office Action dated April 9, 2019, Applicant’s amendments to instant claims 12-13 limiting the pharmaceutical composition of glutaryl histamine to be administered to 
In the claims filed July 9, 2019, Applicant further amended independent claim 9 to limit the “respiratory tract bacterial disease” to, specifically, “pneumonia”, thereby conforming the remaining claims in the instant application to the single disclosed species of pneumonia previously examined as set forth in the prior non-final Office Action of September 18, 2018 and the final Office Action of April 9, 2019. Applicant also amended independent claim 9 to limit the administration of glutaryl histamine to, specifically, oral administration, also conforming the remaining claims in the instant application to the route of administration previously examined as set forth in the final Office Action dated April 9, 2019.
In the claims filed February 5, 2020, Applicant added new claims 16-29, directed to a method for treating bacterial pneumonia via orally administering glutaryl histamine and an antibacterial drug. As such claims were directed to the subject matter under examination, such claims were examined on the merits.
Applicant seeks addition of new claim 30 in the most recently filed claim listing of March 4, 2021, which further defines the method of claim 9 and is, therefore, included in the claims under examination.
Accordingly, instant claims 4-5, 7-9, 13, 16-22 and 24-30 are examined and are treated on the merits infra.

Warning Regarding Substantially Identical Claims
Applicant is advised that should instant claim 4 be found allowable, instant claim 30 will be objected to under 37 C.F.R. §1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).

Claim Rejections - 35 USC § 101 – Patent Eligibility (New Grounds of Rejection)
35 U.S.C. 101 reads as follows:


1.	Claims 4-5, 7-9, 13, 16-21 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Analysis of subject-matter eligibility under 35 U.S.C. §101 requires consideration of the following issues: (1) whether the claim is directed to one of the four categories of subject matter recited in §101; (2a) whether the claim recites an abstract idea, law of nature, or natural phenomenon (which includes natural products); (2b) whether the claim recites additional elements that integrate the judicial exception into a practical application; and (3) whether the claim as a whole recites additional elements that amount to significantly more than the judicial exception. See the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), published in the Federal Register (Vol.84, No.4, on Monday, January 7, 2019), as well as the most recently issued October 2019 Patent Eligibility Guidance Update (October 2019 Update).
The claims are analyzed for patent eligibility in accordance with their broadest reasonable interpretation. MPEP §2106(II) (“It is essential that the broadest reasonable interpretation (BRI) of the claim be established prior to examining a claim for eligibility. The BRI sets the boundaries of the coverage sought by the claim and will influence whether the claim seeks to cover subject matter that is beyond the four statutory categories or encompasses subject matter that falls within the exceptions”).

Instant Claims 4-5, 7-9, 13, 18 and 30
Claim Interpretation: Under the broadest reasonable interpretation standard, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. MPEP §2111. The broadest reasonable interpretation of claim 9 is a method for treating bacterial pneumonia comprising (i) evaluating a patient for one or more markers for active bacterial pneumonia, (ii) orally administering to the patient, if in need of treatment for the bacterial pneumonia, a pharmaceutical composition comprising glutaryl histamine (or a pharmaceutically acceptable salt thereof) and a pharmaceutically acceptable excipient, wherein the daily dose of glutaryl histamine (or pharmaceutically acceptable salt thereof) is from 0.5-50 mg/kg body weight 
Step 1: The claim is directed to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A, Prong One: As explained in MPEP §2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. Instant claim 1 recites step (a) directed to “evaluating a patient for one or more markers for active bacterial pneumonia”, which has a BRI that circumscribes an observation of any one or more markers indicative of active bacterial pneumonia – e.g., productive cough, shortness of breath, chest pain, chills, etc. – a process that can practically be performed in the human mind. This limitation, therefore, is directed to a type of “mental process” grouping of abstract ideas (2019 PEG Section II). Accordingly, the claim recites a judicial exception (an abstract idea that falls within the mental process groupings in the 2019 PEG).
As such, the analysis must proceed to Step 2A, Prong Two.
Step 2A, Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(1), 84 Fed. Reg. at 54-55. Applicant’s instant claim 1 recites steps of orally administering a pharmaceutical composition of glutaryl histamine (or pharmaceutically acceptable salt thereof) with a Step 2A, Prong Two: NO).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception (i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim). MPEP §2106.05. As explained with respect to Step 2A, Prong Two, the claim does not recite any additional elements that would amount to significantly more than the recited judicial exception (Step 2B: NO).
Applicant should note that the same analysis with regard to claim 9 above also applies equally to claims 4-5, 7-8, 13 and 30, as such claims are directed to limitations that are only invoked if the patient is actually determined to be “in need of treatment for bacterial pneumonia” (and, thus, subject to the administration steps recited in independent claim 9), as well as claim 18, which applies only if the patient exhibits one or more markers of active bacterial pneumonia that are outside “normal” limits. 

	Instant Claims 19-21
	This rejection of claims 19-21 draws upon the analysis set forth above with regard to Steps 1, 2A Prongs One and Two, and 2B as applied to claims 4-5, 7-9, 13, 18 and 30 above, noting that claims 19-21 further define the patient as either “not diagnosed with a viral influenza A(H5N1) infection” (claim 19), “not tested for a viral influenza A(H5N1) infection” (claim 20), or “a human” (claim 21). 
	Applicant’s recitation of a specific type of patient does not change the “mental process” nature of the judicial exception of claim 9, and the failure to integrate the judicial exception into a practical application and/or recite any additional elements that would amount to significantly more than the judicial exception.
Instant Claims 16-17
	This rejection of claims 16-17 draws upon the analysis set forth above with regard to Steps 1, 2A Prong One, and 2B as applied to claims 4-5, 7-9, 13, 18 and 30 above, noting that claims 16-17 further define the “one or more markers of active bacterial pneumonia” that may be used in the “evaluating” step of claim 9. 
	Step 2A, Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(1), 84 Fed. Reg. at 54-55. Here, the claim defines the one or more markers of active bacterial pneumonia to be evaluated, but as the claims continue to circumscribe a mental process of this “evaluation” (i.e., simply observing and mentally identifying the presence of such one or more markers of active bacterial pneumonia), there are no additional elements or combination of elements that add an inventive concept to the claim. As such, Applicant’s claims 16-17 do not integrate the judicial exception into a practical application (Step 2A, Prong Two: NO). 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception (i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim). MPEP §2106.05. As explained with respect to Step 2A, Prong Two, the claim does not recite any additional elements that would amount to significantly more than the recited judicial exception (Step 2B: NO).
Accordingly, instant claims 4-5, 7-9, 13, 16-21 and 30 are directed to patent ineligible subject matter under 35 U.S.C. §101.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 19-20, 22 and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, because the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, for the reasons of record set forth at p.3-6 of the previous Office Action dated September 4, 2020, of which said reasons are herein incorporated by reference.
Applicant’s cancellation of claim 23 necessitates the removal of such claim from the statement of rejection above. 
Newly amended claim 20 now recites dependency from instant claim 9 (rather than previously recited claim 19), which does not alter the grounds for rejection as applied to such claim regarding the lack of adequate written support for Applicant’s limitation directed to “wherein the patient is not tested for a viral influenza A(H5N1) infection”.
	Newly amended claim 22 now recites “determining one or more markers of active bacterial pneumonia in a patient not having a viral influenza A(H5N1) infection”.
	As the grounds for rejection clearly address the lack of adequate written support for Applicant’s specific exclusion of patients with viral influenza A(H5N1) infection from the scope of his claimed treatment method, Applicant’s newly amended claim 22 remains properly included in the instant rejection for the reasons already of record, which apply equally herein.



Response to Applicant’s Arguments
	In reply, Applicant traverses the rejection, stating that “the specification examples provide a comprehensive description of the condition and symptoms (both observed and ascertained through testing) of patients undergoing treatment with glutaryl histamine for bacterial pneumonia” (Remarks, p.9). Applicant urges that “the determinative factor[,] as to whether this agent should be administered[,] was conclusive evidence of bacterial pneumonia” (Remarks, p.9). Applicant opines that such description demonstrates “possession of the claimed bacterial pneumonia treatment methods, whether or not the patient is suffering from any other condition, e.g., a viral infection such as a viral influenza A(H5N1) infection” (Remarks, p.9). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant again takes the position that the working examples of the as-filed specification support Applicant’s newly excluded patient population of subjects with bacterial pneumonia that are not diagnosed with (claim 19), are not tested for (claim 20), or do not have (claim 22) viral influenza A(H5N1) infection, as such working examples are specifically directed to the identification and treatment of bacterial pneumonia – not based on whether the subject was also suffering from another condition, such as viral influenza A(H5N1) infection. This position remains unavailing. In Examples 9.1-9.4, Applicant provides no description of the viral status of the patient – that is, whether the patient had viral influenza A(H5N1) infection, was ever tested for viral influenza A(H5N1) infection, or was diagnosed with viral influenza A(H5N1) infection. The absence of description relating to the viral influenza A(H5N1) status of the patients of the working examples is, again, simply not evidence of its absence from the patients disclosed in Examples 9.1-9.4. Moreover, it cannot be said that this newly excluded patient population was implicitly or inherently described in the as-filed specification, as it is not necessarily true that all patients with bacterial pneumonia have, are diagnosed with, or are tested for viral influenza A(H5N1) in addition to the determination, diagnosis and/or testing for bacterial pneumonia. 
	MPEP §2173.05(i) provides specific guidance pertaining to the propriety of negative limitations, stating that “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”) See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”
	This is the case here. Applicant appears to be relying upon the absence of a positive recitation in the disclosed working examples determinative of such subjects having a viral influenza A(H5N1) infection (via diagnosis and/or testing) as adequate written basis to now exclude such population of patients with both viral influenza A(H5N1) infection and bacterial pneumonia from his treatment method. This is, however, improper, as “[t]he mere absence of a positive recitation is not basis for an exclusion” thereof. MPEP §2173.05(i). It is also not that case that Applicant has positively recited such patient population of subjects with both viral influenza A(H5N1) infection and bacterial pneumonia in the as-filed specification such that this patient population may now be explicitly excluded in the claims. 
	It is reiterated that Applicant seeks exclusion of those subjects with both viral influenza A(H5N1) infection and bacterial pneumonia from the instantly claimed treatment method for the express purpose of patentably distinguishing the instant claims over the cited prior art to World Health Organization (“WHO”) and Nebolsin et al. However, as such newly presented exclusionary limitations are intended to constitute the primary patentably distinguishing feature of the instant claims over the cited prior art teachings, there must be adequate written support in the originally filed disclosure to establish that Applicant contemplated – and was in possession of – this specific concept at the time of invention. It is apparent, though, that Applicant’s disclosure as originally filed remains insufficient to provide description adequately supporting the concept directed to the treatment of bacterial pneumonia in a patient in need of such treatment, wherein the patient does not have or is not diagnosed with, or tested for, a viral influenza A(H5N1) 
	For these reasons supra, rejection of claims 19-20, 22 and 24-29 is proper. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 18 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons of record set forth at p.8 of the previous Office Action dated September 4, 2020, of which said reasons are herein incorporated by reference.
The following rejection is maintained:
In claim 18, the limitation “wherein the one or more markers of active bacterial pneumonia is monitored until normalization is indicated” renders the claim indefinite because Applicant fails to define the objective parameters that constitute “normalization” in the “one or more markers of active bacterial pneumonia” such that the ordinarily skilled artisan would have clearly and unequivocally identified whether such markers required ongoing “monitoring” or not. Without such clearly defined objective boundaries defining the recited “normalization”, the determination of what constitutes a “normalization” of the recited one or more markers would rely on the subjective determination of one of ordinary skill in the art at the time of the invention and, thus, fails to clearly and precisely define the metes and bounds of the claimed subject matter. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “the specific protocols that pertain to the diagnosis and monitoring of bacterial pneumonia based on blood parameters, until these parameters are restored to normal, were well known to the skilled artisan” (Remarks, p.11). Applicant cites to Examples 9.3-9.4 to “illustrate the normalization of the blood condition, based on results of a clinical analysis of particular patients at the time a course of treatment is completed” (Remarks, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 
The basis of the instant rejection is not that the ordinarily skilled artisan would know what “normal” values of various “one or more markers of active bacterial pneumonia” actually are (e.g., the presence of infiltrates on chest X-ray would be indicative of active bacterial pneumonia, whereas the absence of such would be considered “normal”). The issue at hand in the instant case is that Applicant’s claim 18 requires a “monitoring” of such “one or more markers of active bacterial pneumonia” until a “normalization is indicated”. That is – the “monitoring” step is only terminated upon this event of “normalization”. However, Applicant fails to identify objective parameters that constitute the referenced “normalization” such that the ordinarily skilled artisan would have been reasonably apprised of when such “monitoring” step should be stopped. For example, it is unclear if “normalization” refers to simply any decrease in an elevated marker of active bacterial pneumonia, or if “normalization” requires that the marker must return to a “normal” level as defined in a subject without active bacterial pneumonia. Although Applicant appears to urge that such “normalization” must refer to “a clinical analysis of particular patients at the time a course of treatment is completed” (03/04/21 Remarks, p.13), there is no basis for such imputed definition as urged by Applicant, as the as-filed specification does not provide any limiting definition of such term (let alone this specific definition urged by Applicant). As there is more than one manner in which such phrase may be interpreted, it is incumbent upon Applicant to provide the requisite clarity – in the claims – to reasonably inform the ordinarily skilled artisan of what is intended to be 
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite”. Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential), standard expressly approved in In re Packard, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014).
For these reasons supra, rejection of claim 18 is proper. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 4-5, 7-9, 13, 16-21 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the limitation “administering an antibacterial drug to the patient” renders the claim indefinite because the antecedent basis of the term “the patient” is not clearly set forth. For example, it is unclear if Applicant refers to “the patient” of step (a), which may be any patient (with or without active bacterial pneumonia), or “the patient” of step (b), which refers to a patient that is “in need of treatment for the bacterial pneumonia”. As a result, it is unclear what “patient” is intended to receive administration of the antibacterial drug. Similar ambiguity exists also in claims 19-21, as it is unclear to which “patient” Applicant intends to refer. Clarification is required. 

As claims 4-5, 7-8, 16-18 and 30 do not remedy these points of ambiguity, they must also be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 4-5, 7, 9, 13 and 21, as well as newly added claim 30, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over World Health Organization (“Clinical Management of Human Infection with Avian Influenza A (H5N1) Virus”, August 2007; hereinafter “WHO”) in view of Nebolsin et al. (WO 2010/134851 A1; Published November 25, 2010), citing to U.S. Patent Application Publication No. 2012/0129908 A1 for an English translation of the same, each already of record, for the reasons of record set forth at p.9-14 of the previous Office Action dated September 4, 2020, of which said reasons are herein incorporated by reference. 
Newly amended claim 9 now requires an active step of “evaluating a patient for one or more markers of active bacterial pneumonia”, and further recites “wherein said need of treatment is based on a confirmation of said one or more markers of active bacterial pneumonia in the patient”. 
As previously cited WHO expressly teaches the identification of viral influenza A(H5N1) patients with bacterial pneumonia by performing a diagnostic workup that includes chest radiograph, blood culture and sputum for Gram stain and culture to identify the colonizing pathogen, it again would have been prima facie obvious to one of ordinary skill in the art to evaluate the viral influenza A(H5N1) patient for bacterial pneumonia (and, thus, a need for treatment of bacterial pneumonia) via one or more markers of active bacterial pneumonia, including chest radiograph, as well as blood culture and sputum for Gram stain and culture to identify the colonizing pathogen.
Newly added claim 30 is identical in scope to instant claim 4 and, therefore, is properly included in the instant rejection for the same reasons previously applied to instant claim 4 (which apply equally to newly added claim 30).

6.	Claim 8 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over World Health Organization (“Clinical Management of Human Infection with Avian Influenza A (H5N1) Virus”, August 2007; hereinafter “WHO”) in view of Nebolsin et al. (WO 2010/134851 A1; Published November 25, 2010), citing to U.S. Patent Application Publication No. 2012/0129908 A1 for an English Translation of the same, 
as applied above to claims 4-5, 7, 9, 13, 21 and 30, 
Clinical Infectious Diseases, 2007; 44:S27-S72), 
each already of record, for the reasons of record set forth at p.14-15 of the previous Office Action dated September 4, 2020, of which said reasons are herein incorporated by reference. 

7.	Claims 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over World Health Organization (“Clinical Management of Human Infection with Avian Influenza A (H5N1) Virus”, August 2007; hereinafter “WHO”) in view of Nebolsin et al. (WO 2010/134851 A1; Published November 25, 2010), citing to U.S. Patent Application Publication No. 2012/0129908 A1 for an English translation of the same, 
as applied above to claims 4-5, 7, 9, 13, 21 and 30,
further in view of Luna (“C-Reactive Protein in Pneumonia”, Chest, 2004; 125(4):P1192-1195),
each already of record, for the reasons of record set forth at p.15-16 of the previous Office Action dated September 4, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 16 are editorial in nature, seeking only to clarify the “one or more markers of active bacterial pneumonia” that may be used to evaluate whether the patient is “in need of treatment for [the] bacterial pneumonia”. 
As the grounds for rejection were clearly directed to the prima facie obviousness of employing C-reactive protein as the “one or more markers of active bacterial pneumonia” to be evaluated, newly amended claims 16-18 remain properly included in the instant rejection for the reasons already set forth (which apply equally herein to the claims as amended).

Response to Applicant’s Arguments
In reply, Applicant traverses the rejections collectively, stating that “the mere knowledge from WO ‘851 that glutaryl histamine can be administered for the treatment of viral influenza provides no expectation as to the efficacy of this agent against bacterial pneumonia, whether or not further considered 
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant again fails to consider the reasoning provided in support of the rejection. In the instant case, WHO teaches patients with viral influenza A(H5N1) infection that have developed concomitant bacterial pneumonia, who are admitted to ICU and treated with antibiotic therapy (in particular, a combination of a -lactam - cefotaxime, ceftriaxone, or ampicillin-sulbactam - with either azithromycin or a fluoroquinoline). Nebolsin et al. teaches that glutaryl histamine was effective to treat viral influenza A(H5N1) infection in daily dosage amounts that clearly circumscribe those instantly claimed, using a variety of administration routes, including orally as instantly claimed. The ordinarily skilled artisan, therefore, would have found it prima facie obvious to administer the -lactam antibiotic therapy with glutaryl histamine to the patient with bacterial pneumonia and viral influenza A(H5N1) infection in order to effectively treat both the bacterial pneumonia and the precipitating viral influenza A(H5N1) infection in this patient.
The teachings of WHO in view of Nebolsin et al. provide clear reason to combine glutaryl histamine in the same daily dosage amount with an antibacterial drug (particularly a -lactam antibiotic) -the same combination therapy as that instantly claimed - for the treatment of a patient with bacterial pneumonia and viral influenza A(H5N1) infection - the same patient population as that instantly claimed (i.e., a subject in need of treatment for bacterial pneumonia) - in order to effectively treat both conditions, albeit for a different reason than Applicant (i.e., administration of glutaryl histamine to a subject with bacterial pneumonia and viral influenza A(H5N1) for the purpose of treating the influenza viral infection, with administration of an antibacterial drug for treating the bacterial pneumonia in this subject). It is not necessary, however, that the prior art suggest the same combination as Applicant to achieve the same 1. The fact that Applicant has recognized another advantage (in this case, that glutaryl histamine also exhibits therapeutic activity in the treatment of bacterial pneumonia per se, not just viral influenza A(H5N1) infection) that would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant cites to an internet publication identified only by hyperlink to support his position that anti-viral, anti-influenza drugs (such as oseltamivir) were not used in the treatment of bacterial pneumonia and, thus, there would be no reasonable expectation of success that Nebolsin’s anti-viral, anti-influenza drug glutaryl histamine would effectively treat bacterial pneumonia. This is unavailing. Firstly, Applicant fails to provide this publication upon which he relies in evidentiary support of his position for consideration by the Office. As the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). 
Secondly, even if such document had been provided for consideration, such teachings would not be found persuasive because the rejection does not allege the use of Nebolsin’s anti-viral, anti-influenza glutaryl histamine explicitly for the treatment of bacterial pneumonia. Rather, the rejection asserts the prima facie obviousness of treating a subject with confirmed bacterial pneumonia as a consequence of -lactam antibiotic) – specifically for the treatment of the bacterial pneumonia in such subject – and Nebolsin’s anti-viral, anti-influenza glutaryl histamine – specifically for the treatment of the viral influenza A(H5N1) infection in such subject – in order to effectively treat both conditions. The rejection simply does not assert the administration of Nebolsin’s anti-viral, anti-influenza glutaryl histamine alone to a subject with bacterial pneumonia for the treatment of the same, as Applicant continues to incorrectly assert. 
Applicant argues that “influenza begins without bacterial pneumonia, and after one or two weeks a person may either recover from influenza, or otherwise develop bacterial pneumonia”, further asserting that “it would have been considered useless to administer antiviral agents for treating bacterial pneumonia” when “influenza virus becomes eliminated from the body” (Remarks, p.16-17). Applicant cites to Wikipedia as alleged evidence that “antibiotics have no effect on the [viral] infection, but may be prescribed for secondary infections such as bacterial pneumonia” (Remarks, p.16). Applicant contends that “there was absolutely no basis in the prior art to conclude that an antiviral agent should also be administered in combination with the antibacterial agents for the treatment of a bacterial pneumonia, let alone that this would have provided the enhancement of the antibacterial effect” (Remarks, p.17). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant takes the position that a subject experiencing bacterial pneumonia following viral influenza A(H5N1) infection would not also be simultaneously suffering from viral influenza A(H5N1) infection, as the bacterial pneumonia would have been a secondary infection following elimination of viral influenza A(H5N1) infection from the body. This position is unavailing, as it fails to acknowledge the evidentiary teachings provided in support of the rejection. In the instant case, WHO explicitly teaches patients hospitalized with viral influenza A(H5N1) infection and radiological evidence of bacterial pneumonia upon presentation, further urging the necessity of starting empiric treatment with antibiotics for such subjects (“4.1 Antibiotics”, p.8, para.2). Such teachings clearly and unequivocally demonstrate the existence of a population of subjects with active viral influenza A(H5N1) infection and concomitant, active bacterial pneumonia – for which, reasonably, the subject would be effectively treated with an anti-viral, anti-influenza agent (in this case, Nebolsin’s glutaryl histamine) and an antibacterial drug (in this case, a -lactam antibiotic), to treat both conditions. Applicant’s allegation that any subject experiencing bacterial pneumonia as a consequence of viral influenza A(H5N1) infection has eliminated the viral infection from the body - and, therefore, is no longer in need of effective therapy for treatment of the viral influenza A(H5N1) infection - is simply not supported by the literature cited in support of prima facie obviousness. 
Applicant fails to cite any extraneous evidence of his position, other than a reference to content of a Wikipedia page (without actually providing such content for consideration by the Office). Again, as the Examiner may not take official notice of facts (see MPEP §2144.03 (“[A]ssertions of technical facts in the areas of esoteric technology or specific knowledge of the prior art must always be supported by citation to some reference work recognized as standard in the pertinent art”)), so Applicant must be held to the same standard. Also, see MPEP §2145, which states that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)). Also, even if Applicant had provided such Wikipedia document for consideration (which he has not), it is noted that the content of such material displayed on Wikipedia is subject to change over time and is not necessarily subject to review by persons of ordinary skill in the art (as an article in a peer-reviewed scientific journal or a chapter from a textbook would be). It is not generally considered a reliable source of quality information that is vetted and exclusively maintained by skilled artisans.
Applicant further opines that the prior art fails to provide basis to expect an enhanced antibacterial effect from glutaryl histamine in combination with an antibacterial drug, but this position is unavailing. Firstly, it is noted that this feature upon which Applicant relies (i.e., an enhanced antibacterial effect when glutaryl histamine is administered with the antibacterial drug) is not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Secondly, even if such feature were recited in the rejected claims (which it is not), the teachings of WHO taken in view of Nebolsin et al. provide clear suggestion to combine a -lactam antibiotic with glutaryl histamine to provide a comprehensive therapy effective to treat bacterial pneumonia and viral influenza A(H5N1) infection in WHO’s patient suffering from both active bacterial pneumonia and active viral 
Applicant asserts that claim 9 as amended now recites “wherein said need of treatment is based on confirmation of said one or more markers of active bacterial pneumonia in the patient”, which “unambiguously defines a method in which glutaryl histamine is administered in the case of a positive determination of bacterial pneumonia” (Remarks, p.19). Applicant opines that “[s]ince the prior art did not recognize the efficacy of this agent for treating bacterial pneumonia, there would have been no reason” for the need of the glutaryl histamine to be based upon confirmation of markers of active bacterial pneumonia (Remarks, p.19). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is not understood. The teachings of WHO taken in view of Nebolsin et al. provide clear suggestion to one of ordinary skill in the art at the time of the instant invention to combine a -lactam antibiotic with glutaryl histamine to provide a comprehensive therapy effective to treat bacterial pneumonia and viral influenza A(H5N1) infection in WHO’s patient suffering from both active bacterial pneumonia and active viral influenza A(H5N1) infection. The initiation of this proposed combination therapy is predicated upon the evaluation of the viral influenza A(H5N1) subject for one or more markers of active bacterial pneumonia, and the confirmation thereof (i.e., that the viral influenza A(H5N1) subject also exhibits concomitant bacterial pneumonia) – thereby rendering such subject suitable for treatment with this proposed combination therapy to treat both the bacterial pneumonia and the viral influenza A(H5N1) infection. Applicant is reminded that the therapy administered via the instantly claimed method is not just glutaryl histamine, but rather glutaryl histamine with an antibacterial drug. Therefore, the consideration here is not whether one of ordinary skill in the art would have found it prima facie obvious to prima facie obvious to administer glutaryl histamine with an antibacterial drug to a subject with confirmed bacterial pneumonia. This is clearly borne out by the cited prior art teachings. Accordingly, the positive determination of bacterial pneumonia in a patient with active viral influenza A(H5N1) infection – as established by WHO – would have been the impetus to administer an effective combination therapy of glutaryl histamine and an antibacterial drug to such subject to treat both the bacterial pneumonia and the viral influenza A(H5N1) infection. The need of such subject for treatment with this combination of glutaryl histamine and an antibacterial drug, thus, is clearly based upon this “confirmation” of active bacterial pneumonia in the subject, as instantly claimed. 
For these reasons supra, rejection of claims 4-5, 7-9, 13, 16-18, 21 and 30 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 4-5, 7, 9, 13 and 21, as well as newly added claim 30, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5 and 8 of U.S. Patent No. 9,504,763 in view of World Health Organization (“Clinical Management of Human Infection with Avian Influenza A (H5N1) Virus”, August 2007; hereinafter “WHO”) and Nebolsin et al. (WO 2010/134851 A1; Published November 25, 2010), citing to U.S. Patent Application Publication No. 2012/0129908 A1 for an . 
Newly amended claim 9 now requires an active step of “evaluating a patient for one or more markers of active bacterial pneumonia”, and further recites “wherein said need of treatment is based on a confirmation of said one or more markers of active bacterial pneumonia in the patient”. 
As previously cited WHO expressly teaches the identification of viral influenza A(H5N1) patients with bacterial pneumonia by performing a diagnostic workup that includes chest radiograph, blood culture and sputum for Gram stain and culture to identify the colonizing pathogen, it again would have been prima facie obvious to one of ordinary skill in the art to evaluate the viral influenza A(H5N1) patient of the ‘763 claims for bacterial pneumonia (and, thus, a need for treatment of bacterial pneumonia) via one or more markers of active bacterial pneumonia, including chest radiograph, as well as blood culture and sputum for Gram stain and culture to identify the colonizing pathogen.
Newly added claim 30 is identical in scope to instant claim 4 and, therefore, is properly included in the instant rejection for the same reasons previously applied to instant claim 4 (which apply equally to newly added claim 30).

9.	Claim 8 remains rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5 and 8 of U.S. Patent No. 9,504,763 in view of World Health Organization (“Clinical Management of Human Infection with Avian Influenza A (H5N1) Virus”, August 2007; hereinafter “WHO”) and Nebolsin et al. (WO 2010/134851 A1; Published November 25, 2010), citing to U.S. Patent Application Publication No. 2012/0129908 A1 for an English translation of the same,
as applied above to claims 4-5, 7, 9, 13, 21 and 30,
further in view of Mandell et al. (“Infectious Diseases Society of America/American Thoracic Society Consensus Guidelines on the Management of Community-Acquired Pneumonia in Adults”, Clinical Infectious Diseases, 2007; 44:S27-S72),
. 

10.	Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5 and 8 of U.S. Patent No. 9,504,763 in view of World Health Organization (“Clinical Management of Human Infection with Avian Influenza A (H5N1) Virus”, August 2007; hereinafter “WHO”) and Nebolsin et al. (WO 2010/134851 A1; Published November 25, 2010), citing to U.S. Patent Application Publication No. 2012/0129908 A1 for an English translation of the same,
as applied above to claims 4-5, 7, 9, 13, 21 and 30,
further in view of Luna (“C-Reactive Protein in Pneumonia”, Chest, 2004; 125(4):P1192-1195), 
each already of record, for the reasons of record set forth at p.22-24 of the previous Office Action dated September 4, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s amendments to claim 16 are editorial in nature, seeking only to clarify the “one or more markers of active bacterial pneumonia” that may be used to evaluate whether the patient is “in need of treatment for [the] bacterial pneumonia”. As the grounds for rejection were clearly directed to the prima facie obviousness of employing a determination of C-reactive protein as the “one or more markers of active bacterial pneumonia”, newly amended claims 16-18 remain properly included in the instant rejection for the reasons already set forth, which apply equally herein to the claims as amended.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejections collectively, arguing that “claims 2, 4, 5, and 8 of U.S. Patent No. 9,504,763 issued from the reference WO ‘851, discussed above and used in the present rejections under 35 U.S.C. §103” (Remarks, p.22). Applicant urges that “[f]or the same reasons that the pending claims are non-obvious over the disclosure of WO ‘851, whether or not further considered in view of WHO, Mandell, and/or Luna, these claims are similarly non-obvious over claims of the patent that granted from WO ‘851” (Remarks, p.22).
The arguments have been fully and carefully considered, but are not found persuasive. 

For these reasons supra, rejection of claims 4-5, 7-9, 13, 16-18, 21 and 30 is proper. 

Conclusion
Rejection of claims 4-5, 7-9, 13, 16-22 and 24-30 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 21, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2144(IV), which states, “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below).”